Jfn tbt Wnitcb $)tatcs (!Court of jfcbcral (!Claims
                                            (Pro Se)
                                         No. l 9-1729C
                         (Filed: January 13, 2020 I Not for Publication)


                                                )
 FRANKIE SANCHEZ, PMA,                          )    Keywords: Pro Se; Motion to Dismiss;
                                                )    Subject-Matter Jurisdiction; Sovereign
                       Plaintiff,               )    Citizen
                                                )
        V.                                      )
                                                )
 THE UNITED STATES OF AMERICA,                  )
                                                )
                       Defendant.               )
----------- )


Frankie Sanchez, Howard Beach, NY, prose.

James W Poirier, Trial Attorney, Commercial Litigation Branch, Civil Division, U.S.
Department of Justice, Washington, DC, with whom were Martin F. Hockey, Jr., Assistant
Director, Robert E. Kirschman, Jr., Director, and Joseph H Hunt, Assistant Attorney General ,
for Defendant.

                                    OPINION AND ORDER
KAPLAN, Judge.

         On November 5, 2019, prose Plaintiff Frankie Sanchez filed a complaint in this court.
Docket No. 1. In his complaint he alleges that the Family Court of the State of New York,
County of Queens, the Queen' s County District Attorney' s Office, and the U.S. Department of
Health and Human Services "are forcing the plaintiff into their Association" and that "in
violation of the Universal Declaration of Human Rights ... ha(ve] taken the plaintiff s (p]roperty
rights by taking the plaintiffs intangible property rights ." Comp!. at 8, Docket No. 1. He also
states that the government has not provided evidence in a case against him (which he refers to as
"NV66390Al ") and that he "rescind[s] and reject(s] any contract with the [government]." Id. at
3, 5. Mr. Sanchez requests that the Court dismiss all cases against him and find him entitled to
$321,400,000 "for all the intentional fraud, theft, battery, assault, financial losses,
misrepresentation, false imprisonment, emotional infliction of mental distress, trespassing to
land, trespassing to chattel and conversion and duress against [him] since the age of majority."
Id. at 10.

       On December 4, 2019, the government filed a motion to dismiss pursuant to Rule
12(b)(l) of the Rules of the United States Court of Federal Claims ("RCFC"). Docket No. 5. The




                                                                 7018 1830 0001 4963 6489
government argues that Mr. Sanchez has failed to meet his burden to establish subject-matter
jurisdiction. Def.' s Mot. to Dismiss at 1. The Court agrees.

        In considering a motion to dismiss for lack of subject-matter jurisdiction, the Court
accepts as true all undisputed facts in the pleadings and draws all reasonable inferences in favor
of the plaintiff. Trusted Integration, Inc. v. United States, 659 F.3d 1159, 1163 (Fed. Cir. 2011).
It is well established that complaints filed by pro se plaintiffs are held to "less stringent standards
than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520 (1972).
Nonetheless, even pro se plaintiffs must persuade the Court that jurisdictional requirements have
been met. Harris v. United States, 113 Fed. Cl. 290, 292 (2013).

       Mr. Sanchez has not yet responded to the government's motion to dismiss . Nonetheless,
having considered the complaint and the government's motion, the Court finds that it lacks
subject-matter jurisdiction and is obligated to dismiss the case on that ground.

         The Tucker Act grants the United States Court of Federal Claims the power "to render
judgment upon any claim against the United States founded either upon the Constitution, or any
Act of Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not sounding
in tort." 28 U.S .C. § 1491(a)(l). It serves as a waiver of sovereign immunity and a jurisdictional
grant, but it does not create a substantive cause of action. Jan' s Helicopter Serv., Inc. v. Fed.
Aviation Admin., 525 F.3d 1299, 1306 (Fed. Cir. 2008). A plaintiff, therefore, must establish
that "a separate source of substantive law ... creates the right to money damages." Id. (quoting
Fisher v. United States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en bane in relevant part)); Rick's
Mushroom Serv., Inc., 521 F.3d at 1343 ("[P]laintiff must look beyond the Tucker Act to
identify a substantive source of law that creates the right to recovery of money damages against
the United States.") ( citation omitted).

        Mr. Sanchez has not identified any "money-mandating" source of substantive law giving
him a "right to money damages," as required for Tucker Act jurisdiction. See Jan' s Helicopter
Serv., 525 F.3d at 1306; see also Rick's Mushroom Serv., Inc., 521 F.3d at 1343. Most of the
causes of action he asserts- i.e., "intentional fraud, theft, battery, assault, financial losses,
misrepresentation, false imprisonment, emotional infliction of mental distress, trespassing to
land, trespassing to chattel and conversion and duress," Compl. at 8- sound in tort and, thus, fall
outside of this Court' s jurisdiction. Brown v. United States, 105 F.3d 621 , 623 (Fed. Cir. 1997)
(citing 28 U.S .C. § 1491(a)) ("The Court of Federal Claims is a court oflimitedjurisdiction. It
lacks jurisdiction over tort actions against the United States."); see also Phu Mang Phang v.
United States, 388 Fed. App'x. 961, 963 (Fed. Cir. 2010) (stating that "the Tucker Act expressly
excludes from the Claims Court's jurisdiction tort claims against the government"). Mr. Sanchez
also appears to challenge the validity of several state court rulings, actions over which this Court
also lacks jurisdiction. See Leber v. United States, 2019 WL 6700257, at *3 (Fed. Cl. Oct. 24,
2019) (quoting Lord Noble Kato Bakari El v. United States, 127 Fed. Cl. 700, 704 (2016))
(explaining that the Court of Federal Claims " lacks jurisdiction to review the decisions of state
courts"). Therefore, these claims must be DISMISSED.

        The Court notes that Mr. Sanchez' s statement of claims appears to be grounded on a set
of beliefs held by members of the so-called "sovereign citizen" movement. See, e.g., Bryant v.



                                                   2
Wash. Mut. Bank, 524 F. Supp. 2d 753, 758- 59 (W.D. Va. 2007). Thus, he appears to believe
that he is not subject to the laws of the United States and that he is not a citizen of the United
States. Such claims are frivolous and cannot serve as the basis for this Court's assertion of
jurisdiction. See, e.g., Mitchell v. United States, 136 Fed. Cl. 286, 289 (2018).

        For these reasons, the Court lacks subject-matter jurisdiction over Mr. Sanchez's
complaint. Accordingly, the government's motion to dismiss for lack of subject-matter
jurisdiction is GRANTED and Mr. Sanchez' s complaint is DISMISSED without prejudice.
The Clerk shall enter judgment accordingly. Each side shall bear its own costs.

       IT IS SO ORDERED.




                                                      ELAINE D. KAPLAN
                                                      Judge




                                                  3